



Exhibit 10.01
THE HARTFORD
FORM OF NON-QUALIFIED STOCK OPTION, PERFORMANCE SHARE, RESTRICTED STOCK UNIT AND
RESTRICTED STOCK AWARD AGREEMENT
[DATE]
[Key Employee]
[Address]
[City, State, Zip]


Effective [DATE] (the “Grant Date”), you have been granted an award under The
Hartford 2014 Incentive Stock Plan (the “Plan”) of stock option, performance
shares, restricted stock units.


[Option Award


You have been granted a non-qualified option to purchase all or any portion of
x,xxx shares of common stock of The Hartford Financial Services Group, Inc.
(“The Hartford”) under the terms of the Plan at an exercise price of $[XXX] per
share, the New York Stock Exchange closing price of The Hartford’s common stock
on the Grant Date. This option will vest and become exercisable, assuming
continued employment, in three consecutive annual installments, each equal to
one-third of the shares subject to the option, as follows: one-third will vest
and become exercisable one year after the Grant Date, an additional one-third
will vest and become exercisable two years after the Grant Date, and the
remaining one-third of the option will vest and become exercisable three years
after the Grant Date. However, any unexercised portion of your option expires in
full ten years following the Grant Date (the “Expiration Date”) and, in the
event of your earlier termination of employment, will likely expire at an
earlier date in accordance with the applicable terms and conditions of the Plan,
as described in the Appendix hereto.


[Performance Share Award


You have [also] been granted x,xxx performance shares of The Hartford’s common
stock under the terms of the Plan. This is a contingent award, and the extent to
which you may ultimately receive all or any of these performance shares depends
upon continued employment (except as otherwise provided in the Appendix hereto)
and whether and to what extent, as determined by the Compensation and Management
Development Committee (the “Committee”) of the Board of Directors or its
delegate, the following performance objectives are achieved [over][as of the end
of] the three-year performance period [DATE — DATE]: [performance objectives]
relative to targets established by the Committee or its delegate. Payment of the
vested portion of the award will be made in shares, net of taxes, following
satisfaction of the applicable performance period and certification of the
payout factor. Your performance shares will not be credited with dividend
equivalents.]


[Restricted Stock Unit Award


You have [also] been granted x,xxx restricted stock units of The Hartford. Each
restricted stock unit award represents a right to receive, pursuant to the terms
of the Plan one share of common stock of The Hartford per restricted stock unit
at the end of the three-year period from [DATE — DATE] (the “vesting period”).
This is a contingent award, and remains subject to forfeiture pending completion
of the vesting period. This is a contingent award and remains subject to
forfeiture pending continued employment through [each][the] vesting date. Your
restricted stock unit account will be credited with dividend equivalents, which
are subject to the same terms and conditions as the restricted stock units to
which they relate. These dividend equivalents will be deemed reinvested in a
number of restricted stock units determined based on the fair market value of
The Hartford common stock on the date the corresponding common stock dividend is
payable to stockholders.


Termination Rules


The impact on your award of your termination of employment is described in the
Appendix hereto. Except as described in the Appendix hereto, if your employment
ends prior to the latest vesting date specified for the




122

--------------------------------------------------------------------------------






applicable portion of your award, the unvested portion of the corresponding
award will be forfeited upon your termination of employment.


Award Value


The estimated value of your long-term award ([options, performance shares,
restricted stock units]) as of the date of grant was $[XXX], based on the
closing price of The Hartford common stock on the Grant Date. Ultimately, the
value of the award will depend on the stock price [at the time of option
exercise] [at the end of the applicable period in the case of performance
shares, restricted stock and restricted stock units][at the time of distribution
following the end of the vesting period], [whether and to what extent the
performance share objectives are achieved, and other factors].  
 
This award is conditioned on your acceptance of the award and on your agreement
to the Restriction on Solicitation of Employees set forth below, and to The
Hartford’s Arbitration Policy, on or before [DATE]. If not accepted and agreed
to by that date, the award will be cancelled.


Acceptance/Acknowledgements:


By accepting this award, you acknowledge:


•
that you have access to the Plan prospectus and the opportunity to read the
terms of the Plan prior to your acceptance of this award, and you represent that
you understand the terms of this award and accept this award subject to all the
terms and conditions of the Plan, of the rules, procedures and interpretations
thereunder, and of this award.



•
that you may consult a tax advisor regarding the tax aspects of this award and
that you are not relying on The Hartford for any opinion or advice as to
personal tax implications of this award.



•
that the award is subject to tax and that shares you actually receive will be
net of shares withheld for taxes.



•
that this award does not constitute a contract of employment, nor is it a
guarantee or promise of employment for any specific period of time. Employment
at The Hartford is terminable at will, which means that both you and The
Hartford are free to terminate the employment relationship at any time for any
lawful reason.



Agreement to Restriction on Solicitation of Employees


By accepting this award, you agree (or reaffirm your prior agreement):


•
that while employed by The Hartford and its subsidiaries (the “Company”) and for
a [one-year] period following termination of your employment with the Company
for any reason, (1) you will not directly or indirectly solicit, encourage or
induce any employee of the Company (a “Hartford Employee”) to terminate his or
her employment with the Company, and (2) you will not, directly or indirectly,
as an individual, as an owner or employee of a business or in any other
capacity, solicit for employment, offer employment to, or employ any Hartford
Employee.



•
that during the term of this restriction, any subsequent employer’s hiring of a
Hartford Employee into a position that reports directly or indirectly to you, or
to any of your direct or indirect reports, will create a “rebuttable
presumption” that you have violated this restriction. That means that if a
Hartford Employee is hired by your new employer and reports directly or
indirectly to you or anyone who reports to you, it will be assumed that you were
involved in that hiring unless you can prove otherwise.



This restriction includes but is not limited to: (i) interviewing a Hartford
Employee, (ii) communicating in any fashion with a Hartford Employee in
connection with an employment opportunity at another employer, or (iii)
otherwise assisting or participating in the soliciting of a Hartford Employee in
connection with an employment opportunity at another employer. This restriction
applies for the duration of your employment and for the [one-year]




123

--------------------------------------------------------------------------------






period following your termination of employment, regardless of whether you
become vested in, and receive the benefits made available under, the award,
including if you terminate employment before the award vests.


This restriction does not affect, alter or supersede any other non-solicitation
or non-competition restrictions that you might have with the Company. This
restriction may only be waived or altered by The Hartford’s Executive Vice
President, Human Resources. Any such waiver or alteration must be in writing.
Agreement to Arbitration Policy


By accepting this award, you agree (or reaffirm your prior agreement) to resolve
covered disputes in accordance with The Hartford’s Arbitration Policy, as the
same may be in effect from time to time. The current version of such Policy can
be accessed at [insert link]. You further understand that final and binding
arbitration is the exclusive forum for the resolution of disputes covered by The
Hartford’s Arbitration Policy and that you may only submit a dispute to
arbitration on an individual basis; that is, you may not combine a dispute that
is submitted to arbitration with any other dispute between any other employees
or may not otherwise initiate or join a “class” or “collective” arbitration
action.


Termination of Award


The Compensation and Management Development Committee of The Hartford’s Board of
Directors (the “Committee”) may in its sole discretion terminate in whole or in
part such portion of your award as has not, at the time of such termination,
become vested or with respect to which [any applicable [Performance
Period][Restriction Period][vesting period] has not lapsed, if the Committee
determines that you are not performing satisfactorily the duties assigned to you
as of the date on which the award was made.


Tax Withholding


Federal, state and local income or other taxes to be withheld with respect to
your award will be satisfied by retaining stock you would otherwise receive
under this award in an amount sufficient to satisfy the withholding obligations
applicable to this award, unless other arrangements satisfactory to the
Executive Vice President, Human Resources are made for withholding. [You agree
to pay the Company an amount sufficient to satisfy the tax withholding
obligations applicable to the exercise of your options.]


Beneficiary Designation


One or more beneficiaries may be designated on the Beneficiary Designation Form,
[available at [insert link]]. Unless revoked, your Beneficiary Designation will
apply to outstanding and future awards to you under the Plan, The Hartford 2010
Incentive Stock Plan and similar plans. To make a beneficiary designation,
return the Beneficiary Designation Form to [xxxx]. If the form is not returned
to [xxxxx], any distribution under the 2014 Incentive Stock Plans will be made
to your spouse in the event of your death (or, if no spouse, to your estate),
unless you previously filed a Beneficiary Designation Form. Please note that
once your award vests and shares are transferred to your individual brokerage
account, the beneficiary designation for your individual brokerage account, and
not the Beneficiary Designation Form, applies.


Additional Documents

Your long-term incentive award, along with additional information regarding your
award, is available at [insert link]. The information and documents available
include the following: The Hartford 2014 Incentive Stock Plan Prospectus (which
includes a brief summary of the Federal tax consequences of your award), the
Beneficiary Designation Form, and award treatment upon termination of
employment. You are strongly urged to review all of the above documents, as well
as the other information provided, at your earliest convenience.


If you cannot access the information, please contact [xxxxx] for paper copies.


Award Agreement; Plan Terms and Conditions




124

--------------------------------------------------------------------------------








Please note that this letter, along with the Plan, constitutes your
[option][performance share][restricted stock unit] agreement with The Hartford.
Your [option][performance share][restricted stock unit] grant is subject to all
of the terms and conditions of the Plan, as it may be amended from time to time,
including, but not limited to, the recoupment provisions thereof, and all of the
rules, procedures and interpretations of the Plan that the Committee may adopt
from time to time. Pursuant to the Plan, the Committee has full discretion and
authority to interpret, construe and administer the Plan and any part thereof.
In the event of any conflict between this document and the provisions of the
Plan, the Plan shall prevail. Capitalized terms used herein shall have the
meanings specified herein or assigned by the Plan.


Committee Authority to Amend Agreement


To the extent not prohibited by applicable law, any or all terms and conditions
outlined in this document may be amended, changed, or suspended by the Committee
at any time without prior notice to you.




Sincerely,
[insert name]




125

--------------------------------------------------------------------------------








APPENDIX


TERMINATION RULES


[STOCK OPTIONS


[Death and Total Disability. If your active employment ceases during the vesting
period as a result of your death or Total Disability, your stock option will
become fully exercisable. You (or your beneficiary) will have [five years] after
the date of your death or termination due to Total Disability to exercise your
vested stock options (or, if earlier, until the Expiration Date).]


[Retirement. If your active employment terminates due to Retirement during the
vesting period and, at least [one year] after the Grant Date, your stock option
will become fully exercisable. You will have [five years] after the date of your
Retirement to exercise your vested stock options (or, if earlier, until the
Expiration Date).]


[Involuntary Termination and Receiving Severance. If you terminate employment
and receive severance pay [as a result of the elimination of your position]
pursuant to the severance pay plan applicable to you and you have been employed
for at least [one year] from the Grant Date, a prorated portion of your option
award will become exercisable, based on the portion of the vesting period that
you were actively employed. The portion of the stock options that will be become
exercisable at your termination will be determined taking into account any
options that have previously become exercisable. You will have [four months]
after the date of your termination to exercise your vested stock options (or, if
earlier, until the Expiration Date).]
[Involuntary Termination for Cause. If your active employment ceases as a result
of your involuntary termination for Cause (as defined in the Plan), all of your
stock options (including any portion that had previously become vested) shall be
forfeited.]


[All Other Cases (Including Voluntary Termination).] If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the vesting period, any unvested portion of your stock
options shall be forfeited. You will have [four months] after the date of your
termination to exercise any otherwise vested stock options (or, if earlier,
until the Expiration Date).]


[PERFORMANCE SHARES


[Death, Total Disability and Retirement. If your active employment ceases during
the applicable performance period [or vesting period, if later] as a result of
your death, Total Disability or Retirement you will be eligible to receive, as
soon as practicable following the end of the applicable performance period [or
vesting period, if later], a prorated award for the portion of the applicable
period you were actively employed.] However, receipt of this award will remain
subject to the achievement of the applicable performance criteria.]


[Involuntary Termination and Receiving Severance. If you terminate employment
[at least one year] after the start of the applicable performance period, and
you receive severance pay [as a result of the elimination of your position]
pursuant to the severance pay plan applicable to you, you will be eligible to
receive, as soon as practicable following the end of the applicable performance
period [or vesting period, if later], a prorated award for the portion of the
applicable period you were actively employed.] However, receipt of this award
will remain subject to the achievement of the applicable performance criteria.]


[Involuntary Termination for Cause. If your active employment ceases as a result
of your involuntary termination for Cause (as defined in the Plan), all of your
performance shares shall be forfeited.]


[All Other Cases (Including Voluntary Termination). If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the [performance period] [vesting period], all of your
performance shares shall be forfeited.]]




126

--------------------------------------------------------------------------------








[RESTRICTED STOCK UNITS


[Death, Total Disability and Retirement. If your active employment ceases during
the applicable vesting period as a result of your death, Total Disability, or
Retirement, you will receive, within 90 days following your termination of
employment (or, in the case of death or Total Disability, by March 15 of the
year following your termination, if earlier), a prorated award for the portion
of the applicable period you were actively employed. However, if you are a
“specified employee”, and payment is as a result of Retirement (or in the event
of payment as a result of Total Disability if you would have otherwise been
Retirement eligible at any time during the vesting period), payment will be made
six months after you separate from service. [The portion of the restricted stock
units that will become vested at your termination will be determined taking into
account any restricted stock units that have previously vested.]]
 
[Involuntary Termination and Receiving Severance. If you terminate employment
[at least [one year] after the Grant Date] and you receive severance pay [as a
result of the elimination of your position] pursuant to the severance pay plan
applicable to you, you will receive, within 90 days following your termination
of employment (or, if earlier, by March 15 of the year following your
termination), a prorated award for the portion of the vesting period you were
actively employed, provided, however, that if such 90-day period spans two
calendar years, payment will be made in the second calendar year. If, however,
you are a “specified employee” who would be Retirement eligible at any time
during the vesting period, payment will be made six months after you separate
from service. [The portion of the restricted stock units that will become vested
at your termination will be determined taking into account any restricted stock
units that have previously vested.]]


[Involuntary Termination for Cause. If your active employment ceases as a result
of your involuntary termination for Cause (as defined in the Plan), all of your
restricted stock units shall be forfeited.]


[All Other Cases (Including Voluntary Termination). If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the vesting period, all of your restricted stock units
shall be forfeited.]]


[RESTRICTED STOCK


[Involuntary Termination and Receiving Severance. If you terminate employment
[at least [one year] after the Grant Date] and you receive severance pay [as a
result of the elimination of your position] pursuant to the severance pay plan
applicable to you, you will vest pro rata in your restricted shares for the
portion of the restriction period you were actively employed. The portion of the
restricted shares that will become vested at your termination will be determined
taking into account any restricted shares that have previously vested and been
distributed.]


[All Other Cases (Including Voluntary Termination). If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the restricted period, all of your restricted shares shall
be forfeited.]]


TOTAL DISABILITY


You will be deemed to have terminated employment by reason of “Total Disability”
for purposes of the Plan if [you become entitled to receive long term disability
benefits under the [Hartford Fire Insurance Company Employee Income Protection].

RETIREMENT

You will be deemed to have terminated by reason of Retirement if you terminate
your employment after [(i) satisfaction of the requirements for early or normal
retirement under the final average pay formula of the Retirement Plan, (ii)
attaining at least age 65 with at least five years of service, or (iii)
attaining at least age 50 with at least 10 years of service, where age plus
service equals or exceeds 70] [(i) attaining at least age 55 with at least five
years of




127

--------------------------------------------------------------------------------






service, where the sum of your age plus your service (credited in years) through
the date of your separation equals or exceeds 65 or (ii) you have an outstanding
equity award as of [DATE] and have attained at least age 50 and completed at
least 10 years of service, so long as the sum of your age plus your service
(credited in years) equals or exceeds 70 as of [DATE]; provided in either event
that if you are a Tier 1 through 3 executive, you provide at least three months
advance written notice of Retirement or such lesser notice period as the Company
shall permit (the “Notice Period”) and during the Notice Period you
satisfactorily perform your job responsibilities, as determined by The
Hartford’s Executive Vice President, Human Resources.] [(i) attaining at least
age 55 with at least five years of service, where the sum of your age plus your
service (credited in years) through the date of your separation equals or
exceeds 65, provided that, in the event if you are a Tier 1 through 3 executive,
you provide at least three months advance written notice of Retirement or such
lesser notice period as the Company shall permit (the “Notice Period”) and
during the Notice Period you satisfactorily perform your job responsibilities,
as determined by The Hartford’s Executive Vice President, Human Resources.]






128